DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arieli et al. (PGPUB 20150168125).

Regarding claim 12, Arieli discloses an arrangement for ophthalmological length measurement by dual-beam space-time domain wavelength tuning interferometry, comprising: 
a double-beam interferometer that illuminates a patient's eye with a measuring dual-beam (Fig. 1a beams 17 and 18 and [0058] where the eye is the object); 
a tunable laser that illuminates the double-beam interferometer (13) and thus generates a tunable measuring dual-beam made up of paired monochromatic, temporally offset coaxial components at an output of the interferometer, which illuminates the patient's eye after being reflected at a beam splitter ([0051]-[0053] and 16); and 
wherein the structure of the eye is calculated from a spectrum of scattered-field intensity data Iξ,Ψ(k) of a scattered and/or reflected scattered-field that is emitted from the patient's eye ([0058]); 
ξ,Ψ(k) that is necessary for calculation of structure of the eye is imaged onto an image intensifier or a photodetector array via a lens from the space-time domain interferogram (RZI) of an output beam of the patient's eye localized in transversal ξ,Ψ-positions in longitudinal direction in front or behind the cornea, and are then transferred to a computer (The types of cameras used in the various embodiments are described as monochrome ([0047]), spectral ([0045]) and hyperspectral [0046]. Spectral and hyperspectral cameras are digital cameras used in spectroscopy that are used to measure non-visible wavelengths and additional spectral information such as Zeeman splitting. Digital cameras use an array of photodetector sensors to measure light intensity for processing by a computer in order to construct an digital image. Claim 20 of Arieli states that the physical characteristics of the object is measured and claim 35 states that the object is a cornea. [0082] also states that thickness is measured. Therefore, Arieli satisfies the requirement of calculating the structure of an eye from an image on a photodetector array via a lens, 21, using light intensity data from a beam output by an eye by the use of a (hyper-)spectral imaging camera and interferometer that measures the thickness of a cornea.).

Regarding claim 16, as best understood, Arieli discloses wherein the monochromatic dual-beams of different wavelengths are generated by the tunable laser and a beam splitter in a Michelson interferometer ([0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Feke (PGPUB 20170241908).

Regarding claim 13, Arieli does not disclose wherein the scattered-field intensity data Iξ,Ψ(k) that is necessary for calculation of structure of the eye is imaged onto the image intensifier and wherein the image intensifier comprises a photocathode at an input thereof, a microchannel plate that amplifies the image and a phosphor screen at an output thereof.
However, teaches a conventional image intensifier for use in an interferometer ([0060]) wherein image data is imaged onto an image intensifier and wherein the image intensifier comprises a photocathode at an input thereof, a microchannel plate that amplifies the image and a phosphor screen at an output thereof ([0018] and [0057]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Arieli and Feke such that the interferometer for measuring non-visible wavelength included an image intensifier for non-visible light motivated by improving imaging clarity ([0021]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Izatt et al. (PGPUB 20110102802).


Regarding claim 14, Arieli does not disclose further 6Application No. Unknown comprising optics designed as a zoom lens arranged within the output beam of the ophthalmological interferometer, wherein the zoom lens functions as an inverse magnifying glass and images the differently positioned space-time domain interferograms in 
However, Izatt teaches an interferometer that includes a zoom lens for image scanning at different positions of the eye ([0240]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Arieli and Izatt such that the interferometer included a zoom lens device motivated by improving image resolution ([0240]).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Hacker et al. (PGPUB 20130242259).

Regarding claim 15, as best understood, Arieli does not disclose wherein the space-time domain interferograms are positioned on the image intensifier or wherein the zoom optics, which is imaging the photodetector array, is positioned within the output beam on the z-axis such that an increase of a ring diameter of a Fresnel zone-like space-time domain interferograms along the visual axis of the eye  is compensated by a scale of the image of the RZI on the photodetector array or on the image intensifier, which is decreasing in z-direction with increasing distance from the eye.
However, Hacker teaches an interferometer device wherein the interferometric eye measurements are scaled using a ratio of lateral width and axial length ([0141]-[0146]]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Arieli and Hacker such that the eye scan is scaled motivated by improving the visual accuracy of the image.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Juhasz et al. (PGPUB 20120281185).


However, Juhasz discloses an eye imaging device comprising two fixation light beams that illuminate the patient's eye (145 and 175) wherein the two fixation light beams are coaxial with regards to the measuring dual-beams (Figs. 20a and 20b) and feature different colors for direction of the patient's eye ([0019] where the fixation light wavelengths are selectable).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Arieli and Juhasz to include fixation beams motivated by improving imaging alignment.

Regarding claim 18, modified Arieli discloses wherein the fixation light beams for the direction of the patient's eye are implemented by an imaging of an guiding light conductor output surface of a light-guiding light conductor through a lens (22 of Juhasz) onto a fundus of the eye (light entering the eye will inherently contact the fundus).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariel in view of Juhasz and further in view of Fujieda (USPAT 5684562).

Regarding claim 19, modified Ariel discloses illuminating a patient’s pupil with a fixation target using a slit lamp ([0089] and in order for a patient to see the fixation target the light must reach the pupil), but does not disclose wherein the fixation light beams for the direction of the patient's eye are implemented by a light ring that is projected on the patient's eye by imaging an aperture that is illuminated in a circular ring-shaped manner.
However, Fujieda teaches an ophthalmic device which solves a similar problem of target fixation using a ring slit (Col. 4 lines 15-18).
.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Baker et al. (PGPUB 20070076217).

Regarding claim 20, Arieli does not disclose wherein one of the partial beams of the measuring dual-beam is reflected in the Michelson Interferometer, which generates the dual-beam, by utilization of a retro-reflector, which moves back and forth periodically.  
However, Baker teaches an interferometer ([0018]) comprising a retro-reflector, which moves back and forth periodically ([0020] movement at 1000 Hz).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Arieli and Baker to include a retroreflector motivated by to improving position measurements ([0020] and [0021]).

Regarding claim 21, modified Arieli discloses wherein the retroreflector moves back and forth by a distance, at an audio frequency ([0020] of Baker).
Modified Arieli does not disclose that the distance moved is λ/4, where λ is an average wavelength of the paired monochromatic beams.
However, due to the nature of optics/optical engineering the process of measuring a target using an interferometer includes manipulation of variables such as the wavelength of light and mirror position in order for the user to make an accurate measurement. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In order for a measurement using an interferometer to take place, a mirror/reflector must be moved to adjust the interference pattern produced by the coherent light. Adjustment of this position is small and comparable to the wavelength of light due to the physics involved with the light interference. Therefore, one having ordinary skill in the art would have adjusted the distance of the mirror by a distance including ¼ of the average wavelength of light produced by the system motivated by improving the accuracy of the measurement.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Hangai et al. (PGPUB 20090033870).

Regarding claim 22, as best understood, Arieli discloses a second beam splitter (See Figs. 4 and 5 where a pair of beam splitters are used) and a photodetector (16 and [0046]), but does not disclose comprising an amplifier and a speaker.
However, Hangai teaches an eye measuring interferometer device (1), which comprises an amplifier and a speaker ([0167]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Arieli and Hangai to include an amplifier and speaker motivated by improve usability by audio results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arieli in view of Fercher (USPAT 7695140).


However, Fercher teaches an interferometer for measuring the eye (Fig. 2) wherein measurements of intraocular distances are possible at each point of the pupil (x, y) (Abst.).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Arieli and Fercher to include intraocular pupil distances motivated by improving image quality (Col. 9 lines 58-65).

Response to Arguments
Applicant's arguments filed 3/29/2021have been fully considered but they are not persuasive. 

Regarding applicant’s remarks with respect to claim 12, the applicant states that Arieli does not disclose a tunable laser that illuminates the double-beam interferometer and thus generates a tunable measuring dual-beam made up of paired monochromatic, temporally offset coaxial components. The office respectfully disagrees. A laser light source can have more than a single light source or wavelength, such lasers are typically called “broadband” or “broadend” laser sources (For example see Tearney et al. [0037] which discloses a “spectrally broadened laser source”). Further, a laser light, unlike other light sources, is a coherent (Arieli discusses coherency one or more pairs of light are monochromatic. Applicant’s light source could be made of any number of wavelengths. This is further supported by applicant’s amendment of claim 21, which includes an average of wavelengths. A broadband laser light source can be understood to be at least one pair of different laser light sources, since the resulting wavelengths are different and coherent with respect to a particular wavelength. Since it is a requirement for the functionality of the device that the light be coherent, collimated and have interference of a single wavelength, the light is a laser. Further, [0063] mentions changing a wavelength of light to alter the interference pattern. Therefore, while Arieli does not explicitly describe the light source as a tunable laser light source, the resulting interference pattern of the interferometer could not be produced by a non-coherent light source.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872